Citation Nr: 0616006	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In this decision, the RO denied 
entitlement to service connection for an eye disorder.

The veteran provided testimony before a Veterans Law Judge 
(VLJ) sitting at the RO in April 2006.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

At her hearing before the Board in April 2006, the veteran 
contended that her current eye disability was either incurred 
as a result of her duties on active service, or was 
permanently aggravated by these duties.  She testified that 
she had received eye surgery at the age of 13 from a private 
physician.  On her entrance examination into active service 
in November 1968, she reported her pre-service eye surgery 
and examination revealed defective vision in the right eye.  
However, anatomical examination of the eyes indicated that 
they were normal.  Her service medical records note treatment 
for her eye complaints and indicated the pre-service 
treatment.  The veteran also testified that she received 
post-service private treatment for a hemorrhage in the left 
eye and treatment from a VA facility.  A VA compensation 
examination noted an assessment for "early" nuclear 
cataract in addition to other eye abnormalities.  A 
subsequent VA eye examination in November 2003 again noted 
the existence of cataracts in her eyes.

The VA compensation examiners have failed to provide any 
opinion on the etiology of the veteran's current eye 
abnormalities.  Such an opinion is required for an equitable 
determination in this case.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Myers v. Brown, 5 Vet. App. 
3, 4-5 (1993); Duenas v. Principi, 18 Vet. App. 512, 518 
(2004) (The duty to assist requires VA to obtain a medical 
opinion as to the relationship between an in-service event, 
injury, or symptomatology and a current disability.); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot 
base its decisions on its own unsubstantiated medical 
opinion.)

In addition, VA has not obtained the veteran's identified VA 
and private treatment records.  On remand, the AOJ should 
request that she fully identify her private healthcare givers 
so that these records can be obtained, and it should request 
her VA treatment records from the identified facility.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of entitlement to 
service connection for an eye disorder, 
please send the veteran the appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, ask the veteran to fully 
identify (by name and address) her 
private healthcare givers prior to, and 
after, her period of active service.  
This should include both the healthcare 
givers that performed surgery on her eye 
at the age of 13 and treated her eye 
hemorrhage after her separation from 
active service.  She should be requested 
to sign the appropriate release forms 
and, if these forms are completed and 
signed, request the identified treatment 
records directly from her healthcare 
providers.

2.  The AOJ should contact the Brockton 
VA Medical Center (or the appropriate VA 
Health Care System) and request copies of 
the veteran's treatment records dated 
from 1969 to the present time.  It should 
be informed of the need to either provide 
this evidence, or indicate that these 
records no longer exist or this facility 
is no longer in the possession of these 
records.  All responses and/or evidence 
received should be incorporated into the 
claims file.

3.  The veteran should be afforded a VA 
compensation examination.  This 
examination is to determine whether the 
veteran currently has an eye disorder 
and, if so, what is the etiology of this 
disorder.  The claims folder must be sent 
to the examiner for review.  Please 
provide the examiner with the following 
instructions:

The examiner should review the medical 
history contained in the claims file in 
connection with this examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  

The veteran has reported receiving eye 
surgery at the age of 13.  Her entrance 
examination in November 1968 noted her 
pre-service eye surgery.  On examination, 
her right eye vision was found to be 
abnormal, but anatomical examination of 
her eyes were reported to be normal.  Her 
service medical records report treatment 
of her eye/vision complaints.  She 
reportedly had a left eye hemorrhage 
treated after her separation from active 
service.  More recent eye examinations 
have noted a number of abnormalities 
associated with the veteran's eyes, to 
include "early" nuclear cataracts.  
Please respond to the following:

Please provide all appropriate diagnoses.  
In addition, identify any/all eye 
disorders that are congenital or 
developmental defects or errors of 
refraction.

The examiner must indicate whether it is 
clear and unmistakable that an eye 
disorder pre-existed active service.  If 
an eye disorder did pre-exist active 
service, is there clear and unmistakable 
evidence that it was not aggravated 
during service.  If any eye disorder did 
not pre-exist active service, is it at 
least as likely as not that any current 
eye disorder was incurred during the 
veteran's active service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

4.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for an eye disorder.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies her; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of her claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


